DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group 1, claims 1-17 in the reply filed on 11/22/2021 is acknowledged. Claims 18-20 stand withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim. These claims were withdrawn by Applicant.
Claim Interpretation
The claims are directed to a handheld laser delivery apparatus that comprises elements “operable to” interact with a sub-nanosecond pulsed laser beam. The sub-nanosecond pulsed laser beam and the source of the sub-nanosecond pulsed laser beam are not positively claimed, and are given limited patentable weight. The claimed elements, such as the monolithic crystal, must be capable of interacting with a sub-nanosecond laser beam but the laser beam itself is not required. The rejection below does address the sub-nanosecond laser beam and sub-nanosecond laser beam source, for the goal of compact prosecution.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1-3, 7, 9-15, and 17, the term “about” is a relative term which renders the claim indefinite. The term “about” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For the purposes of examination, “about” will be interpreted as encompassing +/- 100nm, 100ps, etc. To overcome this interpretation, Applicant should consider amending to remove “about” or clarifying what scale,  of uncertainty is comprised within “about”.
Regarding claims 6-7, 9, the term “highly” is a relative term which renders the claim indefinite. The term “highly” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For the purposes of examination, “highly” will be interpreted as encompassing the range of 50%-100%. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1-3, 5-15, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoshino et al. (U.S. Patent Application Publication No. 2014/0341239,) hereinafter referred to as Yoshino; in view of Sierra et al. (U.S. Patent Application Publication No. 2014/0371730,) hereinafter referred to as Sierra; further in view of Jones et al. (U.S. Patent Application Publication No. 2008/0082089,) hereinafter referred to as Jones.
Regarding claims 1 and 14, Yoshino teaches a laser delivery apparatus comprising: 
a monolithic crystal (¶[0069] Ti:Sapphire crystal) mounted within the handheld body and operable to receive a pulsed laser beam at the first wavelength of about 480nm to about 550nm at a first end (¶[0073] 532 nm pumping light) and output the sub-nanosecond pulsed laser beam at the second wavelength of about 700nm to about 740nm at a second end (¶[0074] 773.6 nm laser light is “about” 740nm).
Yoshino is silent as to a handpiece comprising an inlet and outlet for its laser delivery system. Yoshino further does not teach the crystal itself comprising a first and second surface coating or that the laser system operates at a pulse rate in the sub-nanosecond range.
Attention is drawn to the Sierra reference, which teaches a laser design for skin pigmentation treatment (¶¶[0003-0005]) wherein both pump source and treatment laser delivering radiation at a sub-nanosecond range (¶[0006]) and wherein the monolithic laser crystal includes a first and second coating at first and second ends (¶[0058] anti-
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the laser of Yoshino to include first and second coatings for the monolithic crystal, because these coatings improve the efficiency of the operation by reducing energy loss, and operate at a picosecond range because lasers for dermatological treatment is increasingly popular (¶[0003]) providing an economic motivation, and because picosecond laser pulses are particularly effective at removing skin pigmentation and the teachings of Sierra resolve a “long felt need in the art,” (Sierra ¶[0006]).
Sierra is also silent as to a handpiece comprising an inlet and outlet.
Attention is brought to the Jones reference, which teaches a handpiece for laser skin pigmentation treatment comprising an inlet and outlet, and the treatment laser crystal is housed within the handpiece (¶[0011], Fig. 2).
It would have been obvious to one of ordinary skill in the art at the time of filing to further modify the laser system/generation of Yoshino as modified to include a handpiece, as taught by Jones, because Jones teaches that a handpiece allows the laser radiation to be directed to a target region, such as skin, in order to effect pigmentation treatment. (Jones ¶[0009]).
Regarding claims 2 and 15, Yoshino, as modified by Sierra and Jones, teaches the handheld laser delivery apparatus of claim 1.
Yoshino teaches wherein the first wavelength is about 532nm (¶[0073]) and the second wavelength is about 730nm (¶[0074] 773.6 nm laser light is “about” 740nm).
Regarding claims 3 and 17, Yoshino, as modified by Sierra and Jones, teaches the handheld laser delivery apparatus of claim 1.
Sierra further teaches wherein the sub-nanosecond pulsed laser beam and the sub-nanosecond pulsed laser beam having the second wavelength each have a pulse duration of about 20 ps to about 750 ps (¶[0058], ¶[0065]).
Regarding claim 5, Yoshino, as modified by Sierra and Jones, teaches the handheld laser delivery apparatus of claim 1.
Yoshino further teaches wherein the monolithic crystal is a Ti:Sapphire monolithic crystal (¶[0068-0069]).
Regarding claims 6 and 13, Yoshino, as modified by Sierra and Jones, teaches the handheld laser delivery apparatus of claim 5.
Yoshino, Sierra, and Jones are silent as to the specificity of the doping, linear absorption, internal absorption coefficient, and parallelism of the monolithic Ti:Sapphire crystal.
Jones does teach that the internal absorption coefficient of a laser crystal is a results effect variable for double pass pumping efficiency (Jones ¶[0031],) as does Sierra (Sierra ¶[0014]).
However, these are configurable aspects of the taught Titanium-doped Sapphire crystalline structure in Yoshino. Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the Ti:Sapphire crystal of Yoshino to achieve a high level of doping, a linear absorption for a double pass pumping configuration of greater than 90%, and an internal absorption coefficient between 3.8cm-1 and 4.2cm-1 at the first wavelength, with a parallelism between of the first In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claims 7, and 9-12, Yoshino, as modified by Sierra and Jones, teaches the handheld laser delivery apparatus of claim 1.
While the wavelengths in Sierra are reversed from the claims, Sierra teaches wherein the first surface coating is highly reflective the monolithic crystal output wavelengths (¶[0058]) and highly transmissible at the pumping wavelength (¶[0058]).
Further taught by Sierra is that the surface coating reflectivity and transmittance is results-effective (¶[0058] 20%-70% reflectivity of the output wavelength on the output side and highly impacting the efficiency of the pumping and laser output).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the coatings of the input and output sides of the monolithic crystal of the laser of Yoshino as modified to correspond to the second surface coating having a transmittance of greater than or equal to 75% at wavelengths from about 750 to about 850nm and a transmittance of 25% to 35% at wavelengths from about 730nm to about 750nm, and wherein the transmittance of the second surface coating monotonically increases by a slope of 2% per nanometer at wavelengths from about 730nm to about 750nm because it has been held that "The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."; In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969)
Regarding claim 8, Yoshino, as modified by Sierra and Jones, teaches the handheld laser delivery apparatus of claim 1.
Yoshino, Sierra, and Jones do not teach a particular fluence for the pulsed laser beam, however Sierra does teach that the peak fluence should be reduced to a relatively uniform level with the average fluence of the beam in order to prevent coating damage. Therefore, Sierra teaches that fluence of the beam is a results effective variable for extending laser lifetime. 
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the fluence of the laser of Yoshino as modified to conform to a limit of 1.5J/cm2 to prevent coating damage, because it has been held that "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Claims 4 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoshino, Sierra, and Jones as applied to claims 1 and 14 above, and further in view of Shang et al. (U.S. Patent Application Publication No. 2018/0074338,) hereinafter referred to as Shang.
Regarding claim 4, Yoshino, as modified by Sierra and Jones, teaches the handheld laser delivery apparatus of claim 1.
Jones teaches the handheld body comprising an inlet and outlet, wherein the laser components are housed within the handheld body (¶[0011], Fig. 2).
Jones further teaches a combination of a first homogenizer and a focus lens mounted within the handheld body (¶[0044] fiber optic light pipe and lens); a collimating 
It would have been obvious to one of ordinary skill in the art at the time of filing to further modify the laser system/generation of Yoshino as modified to include the handpiece of Jones, because Jones teaches that a handpiece allows the laser radiation to be directed to a target region, such as skin, in order to effect pigmentation treatment. (Jones ¶[0009]).
Yoshino, Sierra and Jones, do not teach further comprising: a quarter waveplate mounted on a rotary stage and operable to receive the sub-nanosecond pulsed laser beam at the first wavelength as a circularly polarized beam and output the sub-nanosecond pulsed laser beam as a linearly polarized beam.
Attention is brought to the Shang reference, which teaches a quarter waveplate (¶[0016, QWP2) mounted on a rotary stage (¶[0019]) and operable to receive, a sub-nanosecond pulsed laser beam at the first wavelength as a circularly polarized beam and output the sub-nanosecond pulsed laser beam as a linearly polarized beam (¶[0018] “form a linearly polarized laser beam”).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the pumping laser path to include a rotary-stage-mounted quarter-waveplate, as taught by Shang, because Shang teaches that it maximizes pumping efficiency (Shang ¶[0019]).
Regarding claim 16, Yoshino, as modified by Sierra and Jones, teaches the laser delivery system of claim 14.
Yoshino, Sierra and Jones do not teach wherein the pump beam delivery system comprises an articulated arm having a plurality of arms and a plurality of mirrors operable to direct the sub-nanosecond pulsed laser beam having a first wavelength to the inlet on the handheld laser delivery apparatus by rotation around at least one rotary joint connecting the plurality of arms.
Attention is brought to the Shang reference, which teaches a pump beam delivery system comprises an articulated arm having a plurality of arms and a plurality of mirrors operable to direct the sub-nanosecond pulsed laser beam having a first wavelength to the inlet on the handheld laser delivery apparatus by rotation around at least one rotary joint connecting the plurality of arms (¶[0015]).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the pumping laser path to include an articulated arm pump delivery system, as taught by Shang, because Shang teaches that it maximizes pumping efficiency (Shang ¶[0019]) by preserving the polarization orientation of the pumping beam (Shang, ¶[0013]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Patent Application Publication No. 2020/0412082 to Mirkov et al. which teaches a picosecond Alexandrite laser at 755nm for skin pigmentation treatment with reference to an example comprising a hand-piece.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung can be reached on (571) 272-8506. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A.L.S/Examiner, Art Unit 3792     

/LYNSEY C Eiseman/Primary Examiner, Art Unit 3792